HARVEY BROWN, Justice,
concurring.
I join in the Panel’s holding and opinion. I write separately to emphasize that National Lloyds’s motion for transfer leaves more questions unanswered than it attempts to answer.
For first-party insurance claims against a common insurer arising out of significant weather events, cases are related only if they allege that (1) the insurer handled claims in accordance with standard business practices and (2) the significant weather events occurred in “close proximity.” In re Nat’l Lloyds Ins. Co. Hurricane Litig., 422 S.W.3d 926 (Tex.M.D.L. Panel Order 2013).
I agree that the record does not demonstrate close proximity. But we have not provided guidance on how close the proximity must be except to say that neither three years for storms in two counties nor two years for storms in three counties is close enough.
To avoid over-complicating the issues, I would begin with a rebuttable presumption that significant weather storms that occur in the same county or contiguous counties within two years (a time period the Panel notes we have previously approved) satisfy close proximity for purposes of the creation of an MDL.
But I would allow these boundaries to be expanded or limited based on the claims-handling structure used by the insurer because there are instances when the prox-*349unity of storm events does not directly inform us whether the insurer used similar claims-handling practices in the suits potentially being consolidated. If, for example, the alleged wrongful claims-handling process is one of long-standing practice, the lawsuits might involve common questions of fact despite a significant span of time. If, however, the claims-handling process significantly changed between storms otherwise considered temporally proximate, lawsuits arising from those storms might not involve common questions of fact. Therefore, when claimants allege that the insurer was implementing a widespread practice over a large period of time or seek discovery for practices over a large period of time, I would consider those allegations to answer the question of whether there was sufficient proximity to cause the cases to be related. See In re State Farm Lloyds Hurricane Litig., 387 S.W.3d 130, 134 (Tex.M.D.L. Panel 2012) (noting that time frame used for finding cases related was “time frame the plaintiffs have themselves drawn” for examining corporate policies).
The same is true for geographic proximity. If the insurer’s employees alleged to have handled claims from different storms are the same individuals or they report to the same supervisor, lawsuits arising from the handling of those claims might involve common questions of fact even though the geographic territory is otherwise large. Therefore, when claimants assert claims for practices covering multiple counties or seek discovery regarding practices in multiple counties, I would consider those allegations in determining whether there is sufficient proximity to cause the cases to be related.
Proximity, in either case, is probative of the true issue making cases potentially related: whether the same claims-handling practices are implicated in all of the individual suits. In other words, I view the close proximity requirement for significant weather storms as a proxy or surrogate for the issue of whether the same claims handling practices are involved in the cases. Accordingly, I believe the facts necessary to prove close proximity and establish that cases are related should focus less on the geographic and temporal proximity of the storms themselves and more on the insurer’s claims-handling procedures implicated in the lawsuits.
For geographic proximity, I would focus less on the location of the storm and more on the location of the decision-makers who allegedly improperly denied or underpaid the claims. When storms are geographically close, the insurer’s employees who handled individual claims are more likely to have the same supervisor or follow the same practices. For temporal proximity, I likewise would focus less on the timing of the storms and more on the timing of the claims-handling acts within the span of potentially evolving corporate policies and procedures affecting the insurer’s claims practices.
Because this would be a new focus in our inquiry, the record does not demonstrate that the same claims-handling process is implicated for different storms across different counties and multiple years. For example, National Lloyds does not inform us:
• Were the claims handled by the same National Lloyds office? Does National Lloyds have regional offices that cover both Dallas and Tarrant County?
• Was the National Lloyds employee with ultimate responsibility the same for all 17 claims?
• Are the relevant portions of the policies involved in the claims the same or *350substantially similar?1
• Is there a single National Lloyds policy or procedure manual that applies to all of the claims?
• Did the individual adjusters for the claims receive common training or instruction for the types of claims at issue?
• How much overlap is there in the identity of National Lloyds employees likely to be deposed by the plaintiffs because of their claimed involvement in enacting standard claims-handling practices and procedures?2
These and similar questions are raised when we examine whether there is geographic or temporal proximity of the alleged wrongful claims-handling process.
Because the record leaves these types of questions unanswered and does not demonstrate close proximity of the storms themselves, National Lloyds has not demonstrated that the requested cases involve a sufficient number of questions of common fact to satisfy the threshold relatedness inquiry.
I therefore concur in the Panel’s holding.

. See In re Delta Lloyds Ins. Co. of Houston, 339 S.W.3d 384 (Tex.M.D.L.2008) (finding commonality in part because claims arose from “standardized policy language”).


. Cf. In re Hurricane Rita Evacuation Bus Fire, 216 S.W.3d 70, 72 (Tex.M.D.L.2006) (noting that lawyers for eight lawsuits arising out of bus crash would "be examining the same large pool of employees”).